            Case 1:19-cv-01915-JEB Document 1 Filed 06/26/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
CAUSE OF ACTION INSTITUTE                  )
1875 Eye St., NW, Suite 800                )
Washington, DC 20006,                      )
                                           )
                    Plaintiff,             )
                                           )
               v.                          )    Civil Action No. 19-1915
                                           )
EXPORT-IMPORT BANK                         )
OF THE UNITED STATES                       )
811 Vermont Ave., NW                       )
Washington, DC 20571,                      )
                                           )
                    Defendant.             )
__________________________________________)

                                         COMPLAINT

       1.      Plaintiff Cause of Action Institute (“CoA Institute”) brings this action under the

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, seeking disclosure of records maintained

by Defendant Export-Import Bank of the United States (“Ex-Im Bank”). Those records are

responsive to two FOIA requests and relate to communications to or from named agency

employees during the time Congress held hearings for Kimberly Reed’s nomination to be President

of the Ex-Im Bank, and communications to or from named agency employees referring to the

Government Accountability Office and related matters.

                               JURISDICTION AND VENUE

       2.      Jurisdiction is asserted pursuant to 28 U.S.C. § 1331 and 5 U.S.C. § 552(a)(4)(B).

       3.      Venue is proper pursuant to 28 U.S.C. § 1391(e) and 5 U.S.C. § 552(a)(4)(B).

                                           PARTIES

       4.      CoA Institute is a 501(c)(3) nonpartisan government oversight organization that

uses investigative, legal, and communications tools to educate the public about how government
              Case 1:19-cv-01915-JEB Document 1 Filed 06/26/19 Page 2 of 4



accountability, transparency, and the rule of law protect individual liberty and economic

opportunity. It regularly requests access under the FOIA to the public records of federal agencies,

entities, and offices, and publicly disseminates its findings, analysis, and commentary.

        5.         Ex-Im Bank is an agency within the meaning of 5 U.S.C. § 552(f)(1). It has

possession, custody, and control of records to which CoA Institute seeks access and that are the

subject of this Complaint.

                                                FACTS

I.      FOIA Request # 201800076F

        6.         By letter, dated September 20, 2018, CoA Institute sent a FOIA request to Ex-Im

Bank seeking access to all records reflecting communications to or from four named Ex-Im Bank

employees that included any of twelve search terms that were listed in the letter. Ex. 1.

        7.         The date range for the request was “from June 1, 2018 to the present[,]” and the

request defined the term “present” as “the date on which the agency begins its search for responsive

records.” Id.

        8.         CoA Institute sought a public interest fee waiver and to be classified as a

representative of the news media for fee purposes. Id. at 2–3.

        9.         By email, dated September 21, 2018, Ex-Im Bank acknowledged receipt of the

request and assigned it tracking number 201800076F. Ex. 2.

        10.        CoA Institute has not received a final determination on or any records responsive

to this request.

II.     FOIA Request # 201900047F

        11.        By letter, dated May 24, 2019, CoA Institute sent a FOIA request to Ex-Im Bank

seeking access to records reflecting communications to or from five named Ex-Im Bank employees

that included any of five search terms that were listed in the letter. Ex. 3.


                                                   2
              Case 1:19-cv-01915-JEB Document 1 Filed 06/26/19 Page 3 of 4



        12.        The date range for the request was “from October 1, 2017 to the present[,]” and the

request defined the term “present” as “the date on which the agency beings its search for responsive

records.” Id.

        13.        CoA Institute sought a public interest fee waiver and to be classified as a

representative of the news media for fee purposes. Id. at 2–3.

        14.        By email, dated May 24, 2019, Ex-Im Bank acknowledged receipt of the request

and assigned it tracking number 201900047F. Ex. 4.

        15.        Ex-Im Bank acknowledged CoA Institute’s request for a fee waiver but did not

make a determination. Id.

        16.        CoA Institute has not received a final determination on or any records responsive

to this request.

                                                COUNT 1

               Violation of the FOIA: Failure to Comply with Statutory Deadlines

        17.        CoA Institute repeats all of the above paragraphs.

        18.        The FOIA requires agencies to respond to requests within twenty (20) business days

or, in “unusual circumstances,” thirty (30) business days. 5 U.S.C. §§ 552(a)(6)(A)–(B).

        19.        More than twenty (20) business days have passed since Ex-Im Bank received FOIA

Requests # 201800076F and 201900047F.

        20.        Ex-Im Bank has not provided a final determination on or produced any records

responsive to either of the requests at issue in this Complaint within the statutory time limits.

        21.        Ex-Im Bank therefore has failed to comply with the FOIA’s statutory deadline to

issue a final determination.

        22.        CoA Institute has exhausted its administrative remedies for all the requests at issue

in this Complaint under 5 U.S.C. § 552(a)(6)(C).


                                                     3
            Case 1:19-cv-01915-JEB Document 1 Filed 06/26/19 Page 4 of 4



                                    RELIEF REQUESTED

       WHEREFORE, Plaintiff CoA Institute respectfully requests and prays that this Court:

       a.      Order Ex-Im Bank to issue a final determination on each of the requests at issue in

               this Complaint within twenty (20) days of the date of the Order;

       b.      Order Ex-Im Bank to produce all responsive records promptly upon issuing a final

               determination;

       c.      Award CoA Institute its costs and reasonable attorney fees incurred in this action

               pursuant to 5 U.S.C. § 552(a)(4)(E); and

       d.      Grant such other relief as the Court may deem just and proper.

Date: June 26, 2019                             Respectfully submitted,

                                                /s/ Jessica L. Thompson
                                                Jessica L. Thompson (D.C. Bar. No. 1542170)
                                                Lee A. Steven (D.C. Bar No. 468543)
                                                Ryan P. Mulvey (D.C. Bar No. 1024362)

                                                CAUSE OF ACTION INSTITUTE
                                                1875 Eye St., NW, Suite 800
                                                Washington, DC 20006
                                                Telephone: (202) 499-4232
                                                Facsimile: (202) 330-5842
                                                jessica.thompson@causeofaction.org
                                                lee.steven@causeofaction.org
                                                ryan.mulvey@causeofaction.org


                                                Counsel for Plaintiff




                                                4
